DETAILED ACTION
	The Amendment filed on 05/16/2022 has been entered. Claim(s) 1 and 8 has/have been amended and claim(s) 9 has/have been withdrawn. Therefore, claims 1-9 are now pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 8, at line 4, the recitation “the high impact plastic” renders the claim indefinite because it lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp (U.S. Pub. No. 2014/0259983) in view of Hesse (U.S. Pub. No. 2005/0160637).
As per claim 1, Camp teaches a tombstone (abstract) having a stone appearance (figure 1), comprising a tombstone base (8) and a tombstone head (6), wherein the tombstone base and the tombstone head comprise a high impact polymer (polymeric material; abstract; since the term “high” is a relative term, and polymers are inherently capable of withstanding a high impact, the claim limitation “high impact” is met).
Camp fails to disclose the polymer is a recycled polystyrene.
Hesse discloses a cemetery marker (abstract) made from a recycled polystyrene (paragraph 37). 
Therefore, from the teaching of Hesse, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the tombstone of Camp such that the polymer is a recycled polystyrene, as taught by Hesse, in order to reduce energy use and pollution by reducing the consumption of raw materials.
With regards to the limitation that the product is formed wherein the stone appearance is imparted by injection molding the recycled high impact polystyrene at a pressure of at least 1 MPa and a temperature of about 400°F to about 1100°F, etc., the examiner would like to point out that these limitations are drawn to the method or process of forming the product. Therefore, since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Camp as modified teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113.
As per claim 2, Camp teaches a stake (paragraph 26) operable to attach the tombstone base to a surface (it is understood that a stake is capable of attaching the tombstone base to a surface).
As per claim 3, Camp teaches the tombstone further comprises one or more face plates (40).
As per claim 4, Camp teaches the tombstone further comprises a face plate frame (recessed area 41).
As per claim 6, Camp teaches the one or more face plates are attached to the tombstone with one or more attachment components (42).
As per claim 8, Camp teaches a method of manufacturing (paragraph 40) a tombstone (abstract) having a stone appearance (figure 1), said method comprising: a. providing high impact polymer (polymeric material; abstract; since the term “high” is a relative term, and polymers are inherently capable of withstanding a high impact, the claim limitation “high impact” is met).
Camp fails to disclose the polymer is polystyrene diverted from a waste stream; and injection-molding.
Hesse discloses a cemetery marker (abstract) made from polystyrene (paragraph 37) diverted from a waste stream (recycled; paragraph 37; it is understood that recycled material is ultimately diverted from a waste stream), and injection-molding (paragraph 11).
Therefore, from the teaching of Hesse, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the tombstone of Camp such that the polymer is polystyrene diverted from a waste stream; and injection-molding, as taught by Hesse, in order to reduce energy use and pollution by reducing the consumption of raw materials.
In addition, Camp as modified fails to disclose the injection molding is under pressure of at least about 1 MPa.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein the injection molding is under pressure of at least about 1 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein the injection molding is under pressure of at least about 1 MPa, in order to provide a material capable of withstanding the required outdoor weather conditions to prolong the appearance of the tombstone. 

Claim(s) 5 and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Camp (U.S. Pub. No. 2014/0259983) in view of Hesse (U.S. Pub. No. 2005/0160637) and in view of Rudd et al. (U.S. Pub. No. 2017/0284121).
As per claim 5, Camp fails to disclose the tombstone further comprises a face plate seal.
Rudd et al. discloses a memorial (abstract) including a face plate seal (abstract).
Therefore, from the teaching of Rudd et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the tombstone of Camp to include a face plate seal, as taught by Rudd et al., in order to protect the face plate from damage or deterioration.
As per claim 7, Camp teaches a stake (paragraph 26) operable to attach the tombstone base to a surface (it is understood that a stake is capable of attaching the tombstone base to a surface); one or more face plates (40) attached to the tombstone (figure 1) with one or more attachment components (42); a face plate frame (recessed area 41).
Camp fails to disclose a face plate seal.
Rudd et al. discloses a memorial (abstract) including a face plate seal (abstract).
Therefore, from the teaching of Rudd et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the tombstone of Camp to include a face plate seal, as taught by Rudd et al., in order to protect the face plate from damage or deterioration.

Response to Arguments
Applicant's arguments and amendments have been considered but were not found persuasive. Applicant’s argument that the Camp does not even remotely suggest that the stone-like appearance is due to a molding process performed at a selected pressure and temperature range and does not suggest manufacturing the tombstone from a recycled high impact polystyrene, has been considered. However, these limitations are drawn to the method or process of forming the product. Therefore, since the claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Camp as modified teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113.
In addition, applicant argues the stone appearance of the inventive tombstone is surprisingly due to the high-pressure molding process in combination with the material of manufacture, a recycled high impact polystyrene. However, no further information as to how or why a pressure of at least 1 MPa and a temperature of about 400°F to about 1100°F, etc. would produce an unexpected result.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635